Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 5 and 6 are objected to because of the following: 
Claim 5 recites “the CAN transceiver of any of claim 3,” which needs to be changed to “the CAN transceiver of claim 3.”
Claim 6 recites “the CAN transceiver of any of claim 1,” which needs to be changed to “the CAN transceiver of claim 1.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 15 is drawn to a computer program code (software per se) and not the program in combination with hardware, and as such fails to fall into a statutory category of patent eligible subject matter since no hardware is claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the CAN frame" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations “the bus is below the negative threshold,” and “the bus is not below the negative threshold level,” which renders the scope of the claim ambiguous and indefinite. Note that the invention compares a signal from the CAN bus with a negative threshold level, and there is no definition of comparing a “bus” to a negative threshold.
“a ratio of the first period of time against the second period of time” which is unclear and indefinite.
The same reasoning applies to claims 9-10 for they both depend from claim 8.
Claim 9 recites the limitation “the ratio of the first period of time against the second period of time” which is unclear and indefinite.
Claim 10 recites the limitation "the ratio" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim fails to define which “ratio” it is referring to.
Claim 13 recites the limitation “a CAN bus with a negative threshold level,” which renders the scope of the claim unclear, ambiguous, and indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20200267018) in view of McGettrick et al. (US 20190017311).


compare a signal from the CAN bus with a threshold level; and provide a wake-up indication to the CAN controller based on the signal matching a predetermined pattern of one or more periods in which the signal is less than the threshold level ( The common-gate amplifier circuit 222 uses the offset and bias signals from the offset generation circuit 212 and the bias current source 216 to provide two detection signals that over time indicate the presence or absence of a valid wake-up pattern. More specifically, the comparator 232 compares the two detection signals provided by the common-gate amplifier 222 to generate a wake-up pattern (WUP) signal (WUP_OUT). In the example of FIG. 2, WUP_OUT of the comparator 232 is fed into a WUP filter and pattern detector 240. When the characteristics of a valid wake-up pattern are detected by the WUP filter and pattern detector 240, a corresponding signal 241 is output from the WUP filter and pattern detector 240. In response to the signal 241 indicating that a valid wake-up pattern has been received, a CAN transceiver (e.g., CAN transceiver 102 in FIG. 1) provides an indication to an MCU (e.g., the MCU 130 in FIG. 1) that the CAN transceiver received a valid wake-up pattern. In response, the MCU decides whether to transition the CAN transceiver to normal mode. On the other hand, when characteristics of a valid wake-up pattern are not detected by the WUP filter and pattern detector 240, the signal 241 indicates that a valid wake-up pattern has not been received. In such case, a CAN transceiver (e.g., the CAN transceiver 102 in FIG. 1) stays in the standby mode; [0022-0023].
 If VDD drops below a threshold, the comparator 506 outputs a low signal (VDD_GOOD is low) to indicate an under-voltage condition for VDD. Otherwise, the output of the comparator 506 is high (VDD_GOOD is high) to indicate VDD is at an acceptable level. In response to VDD_GOOD being low, a wake-up circuit (e.g., the wake-up circuit 102 of FIG. 1, or the wake-up circuit 202 of FIG. 2) stays in a powered down state; [0036]).
Note that Gupta discloses that wake up circuits may be triggered based on comparing negative values ([0030]).
Gupta does not expressly disclose a negative threshold.
In an analogous art, McGettrick discloses a negative threshold (system 34 includes a comparator subsystem 36 disposed within the ECU 30 that comprises a low power comparator circuit 38 including a comparator unit 40 (e.g., a non-inverting differential amplifier) electrically coupled to a voltage reference inputted from a selectable 6-bit ADC 41 output to a negative comparator input 42 and a differential operational amplifier 47 output coupled to a positive comparator input 44. The comparator unit 40 compares two voltages, one at the negative comparator input 42 (i.e. a predetermined electrical reference voltage level) and another at the positive comparator input 44 (i.e. an amplified back EMF sensed voltage 160) and outputs a digital signal at the comparator output 46 indicating which inputted voltage is larger. The comparator output 46 is electrically connected to a wake-up trigger input 147 of microprocessor 32, illustratively internal to the microprocessor 32, to trigger power on or power up of the microprocessor 32 from a low power sleep or off state when the it is determined by the comparator unit 40 that the voltage level inputted to the negative comparator input 42 reaches and/or exceeds the predetermined reference voltage trigger level, designated V.sub.oct, such as when the negative comparator input 42 voltage level is greater than an amplified back EMF voltage (aV.sub.sense) offset optionally by a reference voltage level (V.sub.ref); [0064]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by McGettrick in the system of Gupta in order to provide a system for waking an electronic control unit upon movement of a controlled member and protecting the electronic control unit from motor back electromotive force (McGettrick; [0012]).

Regarding claim 2, the combination of Gupta and McGettrick, particularly Gupta discloses a comparator configured to compare a differential signal from the CAN bus with the threshold level (attenuator circuit 202 includes a first voltage divider formed by R1 and R3. As shown, the first voltage divider includes R1 and R3 in series between a CANH node 203 and a ground node 208. The attenuator circuit 202 also includes a second voltage divider formed by R2 and R4. As shown, the second voltage divider includes R2 and R4 in series between a CANL node 205 and the ground node 208. The node 204 between R1 and R3 is a first output node 204 of the attenuator circuit 202; [0024]); and
(WUP_OUT of the comparator 232 is fed into a WUP filter and pattern detector 240. When the characteristics of a valid wake-up pattern are detected by the WUP filter and pattern detector 240, a corresponding signal 241 is output from the WUP filter and pattern detector 240; [0023]).
McGettrick discloses a negative threshold (system 34 includes a comparator subsystem 36 disposed within the ECU 30 that comprises a low power comparator circuit 38 including a comparator unit 40 (e.g., a non-inverting differential amplifier) electrically coupled to a voltage reference inputted from a selectable 6-bit ADC 41 output to a negative comparator input 42 and a differential operational amplifier 47 output coupled to a positive comparator input 44. The comparator unit 40 compares two voltages, one at the negative comparator input 42 (i.e. a predetermined electrical reference voltage level) and another at the positive comparator input 44 (i.e. an amplified back EMF sensed voltage 160) and outputs a digital signal at the comparator output 46 indicating which inputted voltage is larger. The comparator output 46 is electrically connected to a wake-up trigger input 147 of microprocessor 32, illustratively internal to the microprocessor 32, to trigger power on or power up of the microprocessor 32 from a low power sleep or off state when the it is determined by the comparator unit 40 that the voltage level inputted to the negative comparator input 42 reaches and/or exceeds the predetermined reference voltage trigger level, designated V.sub.oct, such as when the negative comparator input 42 voltage level is greater than an amplified back EMF voltage (aV.sub.sense) offset optionally by a reference voltage level (V.sub.ref); [00654]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by McGettrick in the system of Gupta in order to provide a system for waking an electronic control unit upon movement of a controlled member and protecting the electronic control unit from motor back electromotive force (McGettrick; [0012]).

Regarding claim 3, the combination of Gupta and McGettrick, particularly McGettrick discloses the predetermined pattern is a single period having a predetermined duration (When the voltage is high enough, the software of the ECU 30, 130 starts to run. ECU 30, 130 measures the back-EMF voltage and the speed of the lift gate 21, for example, using the Hall-effect sensors 199. When the voltage generated by the motor 22 is higher than an electrical reference or threshold (e.g., 16 V), and the speed of the lift gate 21 is higher than a threshold (e.g. 45 degree per second), the ECU 30, 130 starts to turn on MOSFET (e.g. FETS 200.sub.3, 200.sub.4) with a first PWM duty ratio (e.g., 20%) to selectively short the motor terminals 24, 26 to ground 28 (e.g., 20% PWM duty means in every PWM period, within 20% duration motor terminals 24, 26 are connected to ground 28). For example, if the PWM period is 100 μs, then for every 100 μs, motor terminals 24, 26 are connected to ground 28 for 20 μs. If the voltage and speed of the motor 22 increases, the ECU 30, 130 increases the PWM duty ratio to a second PWM duty ratio (e.g., 50%), as a result, the motor 22 is shorted to ground 28 longer (i.e., in 50% time the motor 22 is shorted to ground 28). This can reduce the voltage generated by the motor 22 and speed of lift gate 21. Using this second closed-loop control algorithm, the ECU 30, 130 adjusts back-EMF voltage (and the speed of lift gate 21) within a safe range; [0079]).

Regarding claim 13, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 14, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 15, the claim is interpreted and rejected for the reasons cited in claim 1.

Claims 4-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20200267018) in view of McGettrick et al. (US 20190017311) and in view of Mori et al. (US 20120051241).

Regarding claim 4, the combination of Gupta and McGettrick does not expressly disclose the predetermined duration is greater than a bit stuffing period within a data phase of a CAN frame.
In an analogous art, Mori discloses the predetermined duration is greater than a bit stuffing period within a data phase of a CAN frame (where the number of inserted stuff bits is "0" or where an activation pattern area includes a part in which a dominant level continues for two or more consecutive bits, the period from the start timing to the end timing is shorter than the activation period length (length reaching the 16.sup.th bit). Thus, the random wake-up signal WA will not turn to an active level; [0198]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Mori in the system of Gupta and McGettrick in order to avoid the requirement to operate a protocol controller and a high-accuracy clock source, in determining whether or not a node in a sleep mode has received an activation frame. Thus, power consumption of a node in a sleep mode is reduced to a great extent (Mori; [0021]).

Regarding claim 5, the combination of Gupta and McGettrick does not expressly disclose the period is at the end of a CAN frame or at the end of a data phase of a CAN frame.
In an analogous art, Mori discloses the period is at the end of a CAN frame or at the end of a data phase of a CAN frame (at the end of a frame, the stand-by state detection signal DTw turns to an active level at a time point when a recessive level continues for six bits (time point when the 5.sup.th bit of EOF is received), prior to the termination of EOF (prior to reception of the 7.sup.th bit of EOF), to thereby make a determination whether or not the frame should be terminated. Using this, a determination regarding whether or not the frame in question is an activation frame can be made at a time point of the 49.sup.th bit which is earlier, by two bits, than the maximum length of an activation frame in which DLC=0 (shortest set frame); [0259]).


Regarding claim 6, the combination of Gupta and McGettrick does not expressly disclose a data phase of the CAN frame consists exclusively of the predetermined pattern and the CAN frame does not include any CAN data traffic.
In an analogous art, Mori discloses a data phase of the CAN frame consists exclusively of the predetermined pattern and the CAN frame does not include any CAN data traffic (the specific pattern area (data field) of the activation frame, a specific pattern is set to individually specify the ECU 10 to be activated. In the specific pattern, four bits form a unit block. A predetermined code pattern is used for each unit block to express a 1-bit value. The code pattern is set such that an edge at which a recessive level turns to a dominant level (hereinafter referred to as an "edge of focus") is detected in a boundary between unit blocks. Specifically, a code pattern of "0111" is used as code pattern expressing data "0", and a code pattern of "0001" is used as a code pattern expressing data "1". More specifically, two code patterns having a different duty ratio are used to express a 1-bit value. In the following description, a data obtained by decoding the code pattern of a specific pattern area is also referred to as a "specific code"; [0080-0081]).


Regarding claim 11, the combination of Gupta and McGettrick does not expressly disclose the predetermined pattern is determined for a single CAN frame.
In an analogous art, Mori discloses the predetermined pattern is determined for a single CAN frame (the specific pattern area (data field) of the activation frame, a specific pattern is set to individually specify the ECU 10 to be activated. In the specific pattern, four bits form a unit block. A predetermined code pattern is used for each unit block to express a 1-bit value. The code pattern is set such that an edge at which a recessive level turns to a dominant level (hereinafter referred to as an "edge of focus") is detected in a boundary between unit blocks. Specifically, a code pattern of "0111" is used as code pattern expressing data "0", and a code pattern of "0001" is used as a code pattern expressing data "1". More specifically, two code patterns having a different duty ratio are used to express a 1-bit value. In the following description, a data obtained by decoding the code pattern of a specific pattern area is also referred to as a "specific code"; [0080-0081]).
.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 20200267018) in view of McGettrick et al. (US 20190017311) and in view of Walker et al. (US 20200412583).

Regarding claim 7, the combination of Gupta and McGettrick does not expressly disclose the predetermined pattern comprises a plurality of separate periods in which the signal is less than the negative threshold level.
In an analogous art, Walker discloses the predetermined pattern comprises a plurality of separate periods in which the signal is less than the negative threshold level (it may be provided that differential signal VDIFF (FIG. 7) may be monitored for the undershooting of negative reception threshold TH2, and subsequently whether first reception threshold TH1 is exceeded or not exceeded after a detected (single or multiple) undershooting of negative reception threshold TH2 within a predefinable waiting time, which is preferably shorter than a bit time of the data transmission on the bus system (in particular, significantly shorter, for example, less than approximately 20 percent of the bit time of the data transmission on the bus system). If, for example, negative reception threshold TH2 has been undershot by differential signal VDIFF, and further if within the predefinable waiting time after this undershooting of negative reception threshold TH2, first reception threshold TH1 is not exceeded by differential signal VDIFF, it may be deduced that an undesirable oscillation per se of differential signal VDIFF was present (due to the undershooting of negative reception threshold TH2), but that in the meantime (within the waiting time) this undesirable oscillation decayed to a sufficiently high degree (due to first reception threshold TH1 not having been exceeded during the waiting time). This state is achieved in FIG. 7 approximately at point in time t2. In the present example, negative reception threshold TH2 is undershot a total of three times between points in time t1 and t2, and first reception threshold TH1 is exceeded after the respective first and second undershooting of negative reception threshold TH2, after the third undershooting of negative reception threshold TH2; however, first reception threshold TH1 is subsequently at best barely reached, but no longer exceeded, cf. point in time t2. Thus, in some specific embodiments, the connection of resistance R (FIG. 4) may be deactivated starting at point in time t2. In further specific embodiments, it may be also provided to deactivate resistance R starting at point in time t2 plus a predefinable protection time of, for example, approximately 5 nanoseconds to approximately 10 nanoseconds, the undesirable oscillation then having particularly reliably decayed to a tolerable degree; [0042]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Walker in the system 

Regarding claim 12, the combination of Gupta, Walker, and McGettrick, particularly Gupta discloses the predetermined pattern corresponds to legal data in the CAN protocol (wake-up circuit 112 detects the logic levels of the pulses to confirm characteristics such as a minimum differential voltage requirement, a bit width of the pulses to confirm a minimum bit width requirement, and the pattern according to the ISO specification requirements; [0021].
The common-gate amplifier circuit 222 uses the offset and bias signals from the offset generation circuit 212 and the bias current source 216 to provide two detection signals that over time indicate the presence or absence of a valid wake-up pattern. More specifically, the comparator 232 compares the two detection signals provided by the common-gate amplifier 222 to generate a wake-up pattern (WUP) signal (WUP_OUT). In the example of FIG. 2, WUP_OUT of the comparator 232 is fed into a WUP filter and pattern detector 240. When the characteristics of a valid wake-up pattern are detected by the WUP filter and pattern detector 240, a corresponding signal 241 is output from the WUP filter and pattern detector 240. In response to the signal 241 indicating that a valid wake-up pattern has been received, a CAN transceiver (e.g., CAN transceiver 102 in FIG. 1) provides an indication to an MCU (e.g., the MCU 130 in FIG. 1) that the CAN transceiver received a valid wake-up pattern. In response, the MCU decides whether to transition the CAN transceiver to normal mode. On the other hand, when characteristics of a valid wake-up pattern are not detected by the WUP filter and pattern detector 240, the signal 241 indicates that a valid wake-up pattern has not been received. In such case, a CAN transceiver (e.g., the CAN transceiver 102 in FIG. 1) stays in the standby mode; [0022-0023].
 If VDD drops below a threshold, the comparator 506 outputs a low signal (VDD_GOOD is low) to indicate an under-voltage condition for VDD. Otherwise, the output of the comparator 506 is high (VDD_GOOD is high) to indicate VDD is at an acceptable level. In response to VDD_GOOD being low, a wake-up circuit (e.g., the wake-up circuit 102 of FIG. 1, or the wake-up circuit 202 of FIG. 2) stays in a powered down state; [0036]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bavois (US 20180198481), “TRANSMITTER-RECEIVER DEVICE CONNECTABLE TO A COMMUNICATIONS NETWORK BY A CAN-TYPE OR FLEXRAY-TYPE BUS”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413